Citation Nr: 1329216	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  11-07 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White 
River Junction, Vermont


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service-connected panic disorder without agoraphobia, major 
depressive disorder, and dysthymia.


REPRESENTATION

Veteran represented by:	Vermont Veterans Affairs 
Section, Military Department


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1969 to May 
1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont.

The Board must note that in reviewing this case the Board 
has not only reviewed the Veteran's physical claims file, 
but also his file on the "Virtual VA" system to ensure a 
total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking an increased initial rating for his 
service-connected psychiatric disorder.  Since the Veteran 
is appealing the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

In his July 2011 hearing testimony, as well as a written 
brief submitted that same month, the Veteran and his 
representative specifically asserted that the Veteran's last 
VA examination was outdated and his service-connected 
condition had since gotten worse.  Additionally, the 
Veteran's representative asserted that the claims file now 
included several additional years of treatment records which 
were not considered in the last VA examination.

The Veteran was last provided with a VA examination 
regarding his psychiatric disorder in May 2008, over five 
years ago.  Because the Veteran reported his condition has 
worsened and there is no more recent VA examination to 
adequately evaluate his current condition, the Board finds a 
remand for a new examination is required.  See Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).

The record does include more recent treatment records, 
including records through March 2011.  However, in November 
2011 the VA received a letter from the Veteran's new VA 
psychologist, Dr. S.K., who had been treating the Veteran 
since August 2011.  Unfortunately, the claims file does not 
contain any of the treatment records from this new 
psychotherapy provider.  As such, remand is also required to 
obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  First, obtain updated VA treatment 
records from March 2011 to present, 
including treatment records from Dr. S.K. 
beginning in August 2011.

2.  After obtaining the updated VA 
treatment records, schedule the Veteran 
for an examination to evaluate the nature 
and severity of his service-connected 
psychiatric disorder.  The examiner should 
be provided with the Veteran's claims 
file, including the updated treatment 
records from Dr. S.K., and a complete 
rationale should be provided for any 
opinion expressed.  All required testing 
and evaluation should be completed.  

3.  Then, readjudicate the appeal.  If the 
increased rating claim is denied, provide 
the Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate time for response.



The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


